Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered September 28, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, including its acceptance of the officer’s testimony as to the transaction he observed, and its rejection of defendant’s testimony (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Andrias, J.E, Friedman, McGuire and Moskowitz, JJ.